Citation Nr: 0104252	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating greater than 20 percent for right 
upper extremity polyradiculopathy, for the period from 
September 11, 1989 through January 25, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
April 1985.

The current appeal to the Board of Veterans' Appeals (Board) 
as to the effective date for assignment of an increased 
rating for right upper extremity polyradiculopathy stems from 
an April 1998 decision of a Department of Veterans Affairs 
(VA) regional office (RO).  The RO's April 1998 rating 
decision implemented the Board's March 1998 decision which 
raised the veteran's rating for right upper extremity 
polyradiculopathy from 20 percent to 40 percent.  The RO 
fixed January 26, 1996, as the effective date for assignment 
of the 40 percent rating.  

In a Form 9 dated in December 1998 in connection with the 
current appeal, the veteran requested a travel board hearing.  
Thereafter, in a statement dated in May 2000, he indicated 
that he no longer wanted a hearing.


REMAND

An original claim for service connection for multiple 
conditions, including cervical radiculopathy, was received in 
April 1985.  A September 1985 rating decision of the RO 
granted service connection for right upper extremity 
polyradiculopathy secondary to cervical spinal stenosis, 
postoperative, and a 20 percent evaluation was initially 
assigned, effective April 4, 1985, the day following the 
veteran's separation from service.  The RO rated the 
disability on the basis of impairment of all upper extremity 
radicular groups under Diagnostic Code 8513.  Here, the 
medical evidence demonstrates that right upper extremity 
polyradiculopathy was produced by cervical spine pathology, 
for which a diskectomy was performed during service.  
Accordingly, the Board finds that a single disability entity, 
classified as right upper extremity polyradiculopathy 
secondary to cervical spinal stenosis, postoperative, must be 
evaluated not only under Diagnostic Code 8513, but also under 
Diagnostic Code 5293.

An appeal as to the RO's September 1985 determination was 
forthcoming.  The Board entered a decision on January 31, 
1989 affirming the RO's assignment of a 20 percent rating for 
right upper extremity polyradiculopathy.

Received on September 11, 1989 was a statement relating that 
the veteran sought a 40 percent rating for disability 
involving paralysis of right upper extremity radicular nerve 
groups.  A November 1989 rating decision confirmed and 
continued the 20 percent rating assigned for right upper 
extremity polyradiculopathy.  Thereafter, the veteran timely 
appealed the RO's adverse determination.  A hearing was held 
in January 1992 before an RO hearing officer.  A transcript 
of the hearing is of record.  The Board issued a remand order 
in February 1994 seeking additional evidentiary development 
as to all issues then on appeal, including entitlement to an 
increased evaluation for right upper extremity 
polyradiculopathy.  

A statement from the veteran's former representative, the 
South Carolina Department of Veterans Affairs, dated December 
11, 1995, relates that the veteran, among other things, 
wished to withdraw from appellate consideration the issue of 
entitlement to an increased evaluation for right upper 
extremity polyradiculopathy.  The statement is not signed by 
the veteran.  The veteran provided a statement, received on 
January 26, 1996, in which he requested assignment of a 40 
percent evaluation for paralysis of all right upper extremity 
radicular nerve groups.  He also stated that a claim for 
paralysis of all radicular groups should have been effective 
from April 1985.  The RO deemed the veteran's statement to be 
a reopened claim for an increased rating for right upper 
extremity polyradiculopathy following the withdrawal of his 
appeal on that issue.  A February 1996 rating decision 
confirmed and continued the 20 percent evaluation assigned 
for right upper extremity polyradiculopathy.  The veteran 
initiated an appeal as to the RO's February 1996 adverse 
determination by submission of a notice of disagreement in 
March 1996.  He perfected his appeal by submission of a 
formal appeal statement in May 1996.  

The Board entered a decision in June 1996 on issues other 
than entitlement to an increased rating for right upper 
extremity polyradiculopathy.  In the introduction portion of 
the decision, the Board noted that the veteran had withdrawn 
from appellate consideration the issue of an increased rating 
for right upper extremity polyradiculopathy.  

When the Board issued a decision in March 1998 increasing the 
veteran's 20 evaluation for right upper extremity 
polyradiculopathy to 40 percent, the Board noted that the 
appeal arose from the RO's February 1996 decision confirming 
and continuing the 20 percent evaluation for right upper 
extremity polyradiculopathy.  The RO's decision of April 1998 
implemented the Board's grant, and assigned the 40 percent 
evaluation, effective January 26, 1996.  The RO noted that 
January 26, 1996 was the date of receipt of a claim for an 
increased evaluation.  Thereafter, the veteran submitted a 
request for assignment of a higher rating for right upper 
extremity radiculopathy, effective from April 1985.  This 
appeal ensued as to an issue framed as entitlement to an 
effective date prior to January 26, 1996 for assignment of a 
40 percent evaluation for right upper extremity 
polyradiculopathy.

The Board notes that the December 11, 1995 statement from the 
veteran's former representative does not contain the 
veteran's express written consent to the purported withdrawal 
from appellate consideration of the issue of entitlement to a 
higher rating for right upper extremity radiculopathy.  
Accordingly, the former representative's December 11, 1995 
statement did not serve to withdraw from appellate 
consideration the issue of entitlement to a rating greater 
than 20 percent for right upper extremity polyradiculopathy.  
38 C.F.R. § 20.204.  The statement from the veteran, received 
on January 26, 1996, merely constituted an inquiry about the 
status of his claim for an increased rating for right upper 
extremity polyradiculopathy; however, it did not have the 
effect of reopening a claim for a rating greater than 20 
percent for right upper extremity polyradiculopathy.

Having reviewed the record, the Board determines that the 
appeal seeking a rating greater than 20 percent for right 
upper extremity polyradiculopathy had been in open status 
from September 11, 1989 until the Board ultimately issued its 
decision on the merits of the appeal in its March 1998 
decision.  It is the Board's opinion that the issue of 
entitlement to a rating greater than 20 percent for right 
upper extremity polyradiculopathy should have been decided by 
the Board when it entered its decision of June 1996, as the 
issue had not been withdrawn from appellate consideration.  
In view of the procedural history of this case, the Board 
concludes that the issue now on appeal must be reframed as it 
appears on the title page of this decision.  

The veteran and his representative are also advised that the 
Board will not address an issue of entitlement to a rating in 
excess of 20 percent for right upper extremity 
polyradiculopathy associated with a post operative status 
cervical spine disorder for any period prior to January 31, 
1989 (that being the date of a Board decision as to that 
issue) at this time or in a subsequent decision on the 
merits.  If the veteran and his representative wish to claim 
an increased rating in excess of 20 percent for the disorder 
at issue, back to the day following discharge from service, 
they will need to demonstrate that the January 31, 1989 Board 
decision on that issue is clearly and unmistakably erroneous, 
or they will need to petition the Chairman of the Board for 
reconsideration of the pertinent portion of the January 31, 
1989 Board decision.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review all medical 
evidence, for the period from September 
11, 1989 through January 25, 1996, with 
respect to the status of the veteran's 
post operative cervical spine/right upper 
extremity neurologic disorder.  Any 
impairment stemming from post operative 
cervical intervertebral disc syndrome 
with neurological deficit involving the 
right upper extremity should be 
identified and considered as a single 
disability entity for rating purposes.  
Thereafter, the RO should adjudicate the 
issue of entitlement to a rating greater 
than 20 percent for the disorder at issue 
from September 11, 1989 through January 
25, 1996.  The percentage rating assigned 
should reflect the RO's application of 
Diagnostic Codes 5293 and 8513.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the appellant 
unless notified.  The purpose of this 
remand is to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


